Citation Nr: 1236434	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) and major depression, including a bipolar disorder.

2.  Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for plantar fasciitis, and denied to reopen a claim for entitlement to service connection for a bipolar disorder (previously claimed as psychiatric disorder with posttraumatic stress disorder).  The Veteran perfected a timely appeal of this rating decision.  (See Notice of Disagreement (NOD), dated January 2007; Statement of the Case (SOC), dated July 2008; and Substantive Appeal (VA Form 9), dated August 2008).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that in March 1991 the Veteran was denied entitlement to service connection for a psychiatric disorder.  That rating decision was appealed to the Board and in October 1996 the Board issued a final decision which denied entitlement to service connection for a psychiatric disorder, including PTSD (and major depression).  Later, in June 2002, the RO issued a rating decision that declined to reopen the Veteran's previously denied claim for service connection for PTSD, because the evidence submitted showed current treatment for depression and a cluster A personality disorder, as well as a history of PTSD, but did not indicate a link between the depression/PTSD and the Veteran's military service.  The Veteran was informed of this decision in writing, and of his right to appeal in June 2002.  A timely appeal was not received.

Then, in a March 2006 statement, the Veteran filed a claim seeking entitlement to service connection for a bipolar disorder.  However, it is noted that by the December 2006 rating decision, a reopening of the claim for service connection for this disorder was denied.  The RO therefore improperly addressed the Veteran's contentions in March 2006 as an attempt to reopen a previously denied claim (based on new and material evidence), rather than as a new claim on the merits.  Here, the Veteran explicitly filed a claim for entitlement to service connection for a bipolar disorder, which is a psychiatric disorder other than PTSD and major depression.  Thus, this filing constituted a new claim because there had been no diagnosis of a bipolar disorder at the time of the previous Board decision in October 1996 or in the June 2002 RO decision.  See Boggs v. Peake, 520 F.3d 1330 (2008) (A newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (When a new disorder has been diagnosed and was not considered at the time of the prior adjudication, it is a new claim for purposes of jurisdiction).

In any event, the Veteran was informed of the December 2006 rating decision during that same month, along with a copy of his appellate rights.  Thereafter, the Veteran filed a NOD in January 2007.  The RO furnished the Veteran a SOC in July 2008; and, the Veteran filed his Substantive Appeal (VA Form 9) in August 2008.  Given that the Veteran perfected an appeal of the December 2006 rating decision (albeit the issue was improperly phrased) there is a jurisdictional basis for appellate review in this instance.  Accordingly, to ensure due process of law, the Board construes the issue concerning the psychiatric condition as listed on the title page, which will be reviewed on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that further development of the Veteran's claims is warranted.

As indicated above, the Board has construed the psychiatric issue on appeal as an original claim on the merits.  Also, the evidence of record that falls within the scope of this original claim does reflect diagnoses of a bipolar disorder, a schizoaffective disorder, an adjustment disorder, and an impulse control disorder, which neither the Board (in October 1996) nor the RO (in June 2006) considered in the previously denied claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2011).  Thus, in light of the principles of fair process and to avoid any prejudice to the Veteran, the Board finds that the Veteran should be afforded a 38 C.F.R. § 3.159 notice letter addressing VA's duties to notify and assist the Veteran in his claim for entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) and major depression, including bipolar disorder.

In addition, in a July 2010 written statement, the Veteran indicated that he received Social Security benefits for his bipolar disorder.  A review of the claims file shows that no records from the Social Security Administration (SSA) are or record, nor have any been requested.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159 notice letter addressing VA's duties to notify and assist the Veteran in his original claim for entitlement to service connection for a psychiatric disorder other than PTSD and major depression, including bipolar disorder.

2.  Request from SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include scheduling the Veteran for a VA examination with respect to his psychiatric claim if warranted), the RO should readjudicate the Veteran's plantar fasciitis claim and adjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder other than PTSD and major depression, including bipolar disorder on a de novo basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


